 In the Matter of FIELD ENTrItPRISES, INC., EaiPLOYLRandCHICAGONEWSPAPER GUILD, PETITIONERCase No. 13-R-3918.-Decided April 3, 1947Meyer, Meyer, Austrian d Platt,byMessrs.Harry AdelmanandJohn J. Padulo,all of Chicago, Ill., for the Employer.Messrs.,I. Nash McCrea and 'Bernard Averbauch,of Chicago, Ill.,andIsserman, Issernaan&Kapelsohn,ofNewark, N. J., for thePetitioner.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on October 7, 1946, before J. L. Hektoen, hearing officer.The.hearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERField Enterprises, Inc., a Delaware corporation with its principaloffice located in Chicago, Illinois, is engaged in the publication ofnumerous newspapers throughout the United States. This proceedinginvolves only The Chicago Sun, one of the papers owned and operatedby the Employer.During the year from September 1, 1945, to Sep-tember1, 1946, the value of newsprint, ink, and metal purchased forThe Chicago Sun exceeded $2,000,000, substantially all of which wasshipped from points outside the State of Illinois.Approximately$10,000,000 is derived annually from the sale of advertising and fromthe circulation of newspapers.Over' 20 percent of the advertising'The hearing officer reserved i uhng on the Employer's motion to dismiss the petitionon the ground that the unit sought was inappropriate. For reasons set forth in Section IV,mnjre,the Employer'smotion is granted.73 N. L.H. B., No. 23.141 142DECISIONSOF NATIONALLABOR RELATIONS BOARDsold is national in scope, and 10 percent of the paper's circulation isoutside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.I I.TILE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with AmericanNewspaper Guild, Congress of Industrial Organizations, claimingto represent employees of the Employer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concern-ing the representation of employees of the Employer, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE ALLEGED AI'I'ROJ'RLVIE U--,; ITThe Petitioner seeks to represent the Employer's telephone opera-tors and telephone clerks and requests that they be merged with theestablished unit of editorial employees which the Petitioner currentlyrepresents.2The Employer opposes a consolidation of the telephoneoperators and editorial employees in the editorial unit and furthercontends that inasmuch as the telephone operators constitute a sub-division of the commercial department, any unit less than the entirecommercial department would be inappropriate for the purposes ofcollective bargaining.There are nine full-time telephone operators and one part-timeoperator who comprise a subdivision of the Employer's commercialdepartment.These employees work under the immediate supervi-sion of the chief operator, who in turn, is directly responsible tothe assistant manager in charge of the commercial department. Inaddition to handling outgoing toll and long distance calls, these tele-phone operators assist other departments in answering inquiries andsupplying news information to the general public.With the ex-ception of the part-time operator, who works only 14 hours per week,the telephone operators work on alternating day and night shiftsof 371/2 and 35 hours, respectively.They serve all departments ofthe Employer's newspaper and other than receiving and transmittingtelephone calls, they have no special contact with the editorial de-2 SeeMatter of MarshallYield, doing businessasThe ChicagoSun, 46 N. L. A. B. 1335. FIELD ENTERPRISES, INC.143partment employees, nor do they perform any editorial functions.We are of the opinion that the interests and duties of the telephoneoperators are not sufficiently allied to those of the editorial employeesto warrant their inclusion in the same lnnit.3The alternative of establishing a separate unit of telephone opera-tors is also unwarranted.Although the Board has found smallerthan plant-wide units to be appropriate when they are confined tononcraft groups and organization has not extended beyond suchgroups, in each instance, the unit so established constituted a depart-ment or other functionally coherent and distinct division of the Em-ployer's operations.Here, the unit sought is confined to only aportion of the employees in the commercial department, and doesnot follow any administrative division of the Employer's operations.Nor has such divergency of duties or interests been shown betweenthe telephone operators and remaining employees in the commercialdepartment as would justify the establishment of a separate unitcomposed of the former employees at this time.We shall, therefore,dismiss the petition herein.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the Board hereby orders that the petition for investiga-tion and certification of representatives of employees of the Field En-terprises, Inc., filed by the Chicago Newspaper Guild, Chicago, Illi-nois, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.'SeeMatterofMa,cellusMurdock,Sole Snrwe,ng T,astee of the Victoria MurdockEstate, doing businessasThe iV,ehtta Eagle,69 N'L R. B. 1270,Matte, of The BrooklynCitizen,52N L It B 6731"SeeMatte, of Forest City Knitting Company,69 N L R B 89'739926-47-vol 73-11